

115 S316 IS: Protecting States’ Rights to Promote American Energy Security Act
U.S. Senate
2017-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 316IN THE SENATE OF THE UNITED STATESFebruary 6, 2017Mr. Hatch (for himself and Mr. Barrasso) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo amend the Mineral Leasing Act to recognize the authority of States to regulate oil and gas
			 operations and promote American energy security, development, and job
			 creation, and for other purposes.
	
 1.Short titleThis Act may be cited as the Protecting States’ Rights to Promote American Energy Security Act.
		2.State authority
 for hydraulic fracturing regulationThe Mineral Leasing Act is amended— (1)by redesignating section 44 (30 U.S.C. 181 note) as section 45; and
 (2)by inserting after section 43 (30 U.S.C. 226–3) the following:
				
					44.State authority
				for hydraulic fracturing regulation
						(a)Definition of hydraulic
 fracturingIn this section the term hydraulic fracturing means the process by which fracturing fluids (or a fracturing fluid system) are pumped into an underground geologic formation at a calculated, predetermined rate and pressure to generate fractures or cracks in the target formation and, as a result, increase the permeability of the rock near the wellbore and improve production of natural gas or oil.
 (b)ProhibitionThe Secretary of the Interior shall not enforce any Federal regulation, guidance, or permit requirement regarding hydraulic fracturing, or any component of hydraulic fracturing, relating to oil, gas, or geothermal production activities on or under any land in any State that has regulations, guidance, or permit requirements for hydraulic fracturing.
						(c)State
 authorityThe Secretary of the Interior shall recognize and defer to State regulations, guidance, and permitting for all activities regarding hydraulic fracturing, or any component of hydraulic fracturing, relating to oil, gas, or geothermal production activities on Federal land regardless of whether the regulations, guidance, and permitting are duplicative, more or less restrictive, have different requirements, or do not meet Federal regulations, guidance, or permit requirements..